Name: Commission Regulation (EEC) No 1677/84 of 14 June 1984 amending Regulation (EEC) No 2484/83 as regards the level of the security to be lodged in respect of the skimmed-milk powder' s use
 Type: Regulation
 Subject Matter: agricultural activity;  processed agricultural produce;  civil law
 Date Published: nan

 15. 6. 84 Official Journal of the European Communities No L 159/33 COMMISSION REGULATION (EEC) No 1677/84 of 14 June 1984 amending Regulation (EEC) No 2484/83 as regards the level of the security to be lodged in respect of the skimmed-milk powder's use THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 (2), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 1822/83 of 30 June 1983 on the transfer to the Italian intervention agency of skimmed-milk powder held by the intervention agencies of other Member States (3), as amended by Regulation (EEC) No 1003/84 (4), and in particular Article 1 (3) thereof, Whereas Article 4 of Commission Regulation (EEC) No 2484/83 of 1 September 1983 laying down detailed rules for the transfer to the Italian intervention agency of skimmed-milk powder held by the intervention agencies of other Member States (*) specifies the amount of the security which the purchaser must lodge prior to the take-over of the skimmed-milk powder ; whereas the level of the security is based on the aid payable for skimmed-milk powder used as feed ; whereas the level of the aid has been altered ; whereas the level of the security should therefore also be altered ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In Article 4(d) of Regulation (EEC) No 2484/83, '70 ECU' is replaced by '84 ECU'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 June 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148, 28 . 6 . 1968, p. 13 . 0 OJ No L 150, 6 . 6. 1984, p. 6. (3) OJ No L 180, 5 . 7. 1983, p. 6 . (4) OJ No L 101 , 13 . 4. 1984, p . 1 . O OJ No L 244, 2. 9 . 1983, p . 15 .